ACQUISITION AGREEMENT THIS ACQUISITION AGREEMENT, dated as of the 19th day of May, 2010 (this “Agreement”) is entered into by and among BRAZIL GOLD CORP., a Nevada corporation (“BRZG”), and RUSHEEN HANDELS AG, a Swiss corporation (“RH”).BRZG and RH are referred to singularly as a “Party” and collectively as the “Parties.” WITNESSETH: WHEREAS, R.1 RH owns 99% of all of the issued and outstanding ownership units (the “Units”) in Amazonia Capital e Participacoes Ltda., a Brazilian corporation (“Amazonia”); R.2 As at the date of execution of this Agreement, Amazonia is the registered owner of approximately 860,000 hectares of mineral claims (the “Current Claims”); R.3 Amazonia is also the registered owner of an additional approximately 420,000 hectares of mineral claims, the registration of which is suspended (the “Suspended Claims”).Amazonia has initiated a legal process to obtain government verification that the suspension of the Suspended Claims was invalid and that the Suspended Claims are still registered to Amazonia (the “Verification”); R.4 Amazonia has previously granted a 2.5% net smelter return royalty (“Royalty”) to RH relating to the Current Claims. R.5 BRZG is a publicly-traded company in the U.S. and wishes to convert its operations into the mineral exploration industry; R.6 BRZG wishes to acquire from RH all of RH’s Units in exchange for 44 million treasury shares of BRZG’s common stock (“BRZG Purchase Shares”) and RH wishes to sell such Units in exchange for the BRZG Purchase Shares; R.7 The issue of the BRZG Purchase Shares and other matters described in “Part A - First Closing” of Article II herein will be the subject of the First Closing; and R.8 Upon receipt by Amazonia of the Verification, RH will receive an additional 20 million treasury shares of BRZG according to “Part B – Second Closing” of Article II herein. NOW, THEREFORE, in consideration of the promises and of the mutual representations, warranties and agreements set forth herein, the Parties hereto agree as follows: ARTICLE I DEFINITIONS Section 1.01.Definitions. The following terms shall have the following respective meanings: “Affiliate” with respect to any Party, a Person that directly or indirectly controls, is controlled by, or is under common control of such Party.For the purpose of this definition, “control” means (i) ownership of more than fifty percent (50%) of the voting shares of a Person or (ii) the right or ability to direct the management or policies of a Person through ownership of voting shares or other securities, pursuant to a written agreement or otherwise; “Amazonia Units” all of the Units in Amazonia owned by RH, which represents 99% of all the issued and outstanding Units of Amazonia; “Business Day” “Current Claims” “Suspended Claims” a day (other than a Saturday) on which banks in U.S. are open for business throughout their normal business hours; approximately 860,000 hectares of mineral claims registered to Amazonia; approximately 420,000 hectares of mineral claims registered to Amazonia and subject to a government suspension of registration; “Closing” “Closing Date” the closing of the transactions contemplated by this Agreement; the closing shall occur on May 27th , 2010 or such date as mutually agreed to by the Parties in writing; “Completion” completion of acquisition of the Amazonia Units in accordance with the terms and conditions of this Agreement; “Encumbrance” any mortgage, charge, pledge, lien, (otherwise than arising by statute or operation of law), equities, hypothecation or other encumbrance, priority or security interest, preemptive right deferred purchase, title retention, leasing, sale-and-repurchase or sale-and-leaseback arrangement whatsoever over or in any property, assets or rights of whatsoever nature and includes any agreement for any of the same and reference to “Encumbrances” shall be construed accordingly; “Person” any individual, firm, company, government, state or agency of a state or any joint venture, association or partnership (whether or not having separate legal personality); “Royalty” “U.S.” a 2.5% net smelter return royalty pursuant to the Net Smelter Returns Royalty Agreement entered into by and between Amazonia and RH; United States of America; and “United States Dollars” or “US$” Dollars in the currency of the United States of America. Section 1.02.Rules of Construction. (a)Unless the context otherwise requires, as used in this Agreement:(i) “including” means “including, without limitation”; (ii) words in the singular include the plural; (iii) words in the plural include the singular; (iv) words applicable to one gender shall be construed to apply to each gender; (v) the terms “hereof,” “herein,” “hereby,” “hereto” and derivative or similar words refer to this entire Agreement, including the Schedules hereto; (vi) the terms “Article,” “Section” and “Schedule” shall refer to the specified Article, Section or Schedule of or to this Agreement and references to paragraphs shall refer to the relevant paragraph of a specified Schedule and (vii) the term “day” shall refer to calendar days. (b)Titles and headings to Articles and Sections are inserted for convenience of reference only, and are not intended to be a part of or to affect the meaning or interpretation of this Agreement. ARTICLE II THE EXCHANGE Part A - FIRST CLOSING Section 2.01Exchange of BRZG Purchase Shares for the Amazonia Units. (a)Subject to and upon the terms and conditions of this Agreement, on the Closing Date (as defined hereafter), BRZG shall acquire all of the Amazonia Units from RH with the Amazonia Units being free from all Encumbrances save and except for the Royalty. (b)Subject to and upon the terms and conditions of this Agreement, on the Closing Date, BRZG shall deliver to RH the BRZG Purchase Shares. (c)The Exchange shall take place upon the terms and conditions provided for in this Agreement and in accordance with applicable law. If the Closing does not occur as set forth in Section 2.02 of this Agreement due to one Party’s failure to perform, then the other Party may terminate this Agreement. Section 2.02.Closing Location.The Closing of the Exchange and the other transactions contemplated by this Agreement will occur no later than May 27, 2010, or as soon thereafter as possible (the “Closing Date”), at a place and time mutually agreed by the Parties in writing. Section 2.03.RH’s Closing Documents.At the Closing, RH shall tender to BRZG: (a)Certified copy of resolutions of the Board of Directors of RH, in a form satisfactory to BRZG, acting reasonably, authorizing the transfer of all of the Amazonia Units in the name of BRZG. (b)Original ownership certificates issued in the name of RH representing all of the Amazonia Units duly endorsed for transfer by RH and marked “cancelled for transfer” or as otherwise directed by BRZG or its counsel, in accordance with applicable law; (c)New Unit certificates issued by Amazonia registered to BRZG representing all of the Amazonia Units owned by RH; (d)A certified copy of the register of owners of Amazonia Units showing BRZG as the registered owner of the Amazonia Units; (e)A letter from Amazonia confirming thatthere is no other security issued by Amazonia other than the units of which BRZG owns 99%; and (f)A certificate executed by RH certifying that the conditions in Section 8.01(b) have been satisfied. Section 2.04.BRZG’s Closing Documents.At the Closing, BRZG will tender to RH: (a)A certified copy of resolutions of the Board of Directors of BRZG in a form satisfactory to RH, acting reasonably, authorizing: (i)the execution and delivery of this Agreement by BRZG; and (ii)the issuance of the BRZG Purchase Shares to RH; (b)Share certificates, registered in the name of RH or RH’s assigns, representing the BRZG Purchase Shares; (c)A certificate executed by a duly appointed officer of BRZG certifying that the conditions in Section 9.01(b) have been satisfied; and (d)A letter from BRZG’s transfer agent confirming thatthe currently issued 44,000,0000 restricted shares have been cancelled and that with the issuance of the 44,000,urchase Shares to RH,the total issued share capital of BRZG is 80,000,000. Part B – SECOND CLOSING Section 2.05.Closing on Suspended Claims.Upon receipt by Amazonia of the Verification that the suspension of the registration of the Suspended Claims in the name of Amazonia was invalid and that the claims are legally registered to Amazonia, RH will receive an additional 20,000,000 treasury shares of BRZGaccording to “Part B – Second Closing” of Article II herein. ARTICLE III REPRESENTATIONS AND WARRANTIES Section 3.01.Each Party represents and warrants to the other Party that each of the warranties it makes herein is accurate in all respects and not misleading as at the date of this Agreement. Section 3.02.Each Party undertakes to disclose in writing to the other Party anything which is or may constitute a breach of or be inconsistent with any of the warranties immediately upon the same coming to its notice at the time of and after Completion. Section 3.03.Each Party agrees that each of the warranties it makes shall be construed as a separate and independent warranty and (except where expressly provided to the contrary) shall not be limited or restricted by reference to or inference from the terms of any other warranty or any other term of this Agreement. Section 3.04.Each Party acknowledges that the restrictions contained in Section 12.01 (Public Notices) and Section 12.10 (Confidentiality) shall continue to apply after the Completion under this Agreement without limit in time. ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BRZG Section 4.01.Organization, Standing and Authority; Foreign Qualification. BRZG is a corporation duly organized, validly existing and in good standing under the laws of the State of Nevada and has all requisite corporate power and authority to own, lease and operate its properties and to conduct its business as presently conducted and as proposed to be conducted and is duly qualified or licensed as a foreign corporation in good standing in each jurisdiction in which the character of its properties or the nature of its business activities require such qualification. Section 4.02.Corporate Authorization. The execution, delivery and performance by BRZG of this Agreement and the consummation of the transactions contemplated hereby have been duly authorized by all necessary corporate action on the part of BRZG, and this Agreement constitutes a valid and binding agreement of BRZG. The BRZG Purchase Shares to be issued in accordance with this Agreement shall be duly authorized and, upon such issuance, will be validly issued, fully paid and non-assessable. Section 4.03.Capitalization.BRZG’s capital stock consists solely of 80,000,000 shares of common stock, of which, immediately prior to the Closing, not more than 36,000,000 shares will be issued and outstanding arising from the cancellation of 44,000,000 currently issued restricted shares. All of such issued and outstanding shares of BRZG’s common stock are duly authorized, validly issued, fully paid and non-assessable. Section 4.04.Articles of Incorporation and Bylaws. BRZG has heretofore delivered to RH true, correct and complete copies of its Articles of Incorporation, and Bylaws certified by the corporate secretary thereof. Section 4.05.No Conflict.The execution, delivery and performance of this Agreement and the completion of the transactions contemplated herein will not: (a)violate any provision of the Articles of Incorporation, Bylaws or other charter or organizational document of BRZG; (b)violate, conflict with or result in the breach of any of the terms of, result in any modification of the effect of, otherwise give any other contracting party the right to terminate, or constitute (or with notice or lapse of time or both constitute) a default under, any contract to which BRZG is a party or by or to which either of its assets or properties, may be bound or subject; (c)violate any order, judgment, injunction, award or decree of any court, arbitrator or governmental or regulatory body against, or binding upon, or any agreement with, or condition imposed by, any governmental or regulatory body, foreign or domestic, binding upon BRZG or upon the securities, assets or business of BRZG; (d)violate any statute, law or regulation of any jurisdiction as such statute, law or regulation relates to BRZG or to the securities, properties or business of BRZG; or (e)result in the breach of any of the terms or conditions of, constitute a default under, or otherwise cause an impairment of, any permit or license held by BRZG. Section 4.06.Litigation. There is no litigation, suit, proceeding, action or claim at law or in equity, pending or to BRZG’s best knowledge threatened against or affecting BRZG or involving any of BRZG’s property or assets, before any court, agency, authority or arbitration tribunal, including, without limitation, any product liability, workers' compensation or wrongful dismissal claims, or claims, actions, suits or proceedings relating to toxic materials, hazardous substances, pollution or the environment. BRZG is not subject to or in default with respect to any notice, order, writ, injunction or decree of any court, agency, authority or arbitration tribunal. Section 4.07.Compliance with Laws.
